Epitomized Opinion
Ciano was arrested at the time the sheriff searched his residence, finding in one part of the basement raisin wine containing eleven per cent alcohol. In another part of the basement there was stored 76 cases of raisins belonging to the owner of a fruit store, he paying rent for the part of the basement used by him. In the same room was found a fruit press and utensils for the manufacture of fruit juices. There were two persons who boarded with Ciano at and prior to the search. On the trial, the articles seized on the search were admitted in evidence over a general objection of the defendant, who contended that these articles were unlawfully obtained, as his house was a private dwelling and the state had not proved a sale made by him after the fruit juices had become intoxicating; that this evidence being illegally obtained could not be used as evidence. Ciano was convicted. The court of appeals affirmed and the supreme court held:
(1) That under the facts the trial court was justified in finding that Ciano’s house was not a bona fide private residence.
(2) That a general objection to the evidence on the trial only raised the competency is illegally obtained the accused must make application to the court, before trial, asking its return.